Title: Memorandum, 30 May–11 June 1755
From: Washington, George
To: 



[30 May–11 June 1755]

May 30th 
Upon my return from Williamberg I found that Sir Jno. St Clair, with Majr Chapman & a Detachmt of 500 Men were gone on had marched to the Little Meadows in ordr to prepare the Roads, erect establish a small Fort Post, and to lay a Deposit of Provision’s there. The 2d of June Mr Spendelowe discoverd a communication from Fort Cumberland to the Old Road leadg to the crossing of the Yohiegany avoiding Aligany witht xing thoseat Enormous Mountains which had provd so prejudical destructive

to our Waggon Horses. This intercourse communication was opend by the along a branch of Wills Creek & finished by the 7th, When Sir Peter Halkett with the first Brigade of the Line began their its March, and Incampd within a Mile of the old Road; which is abt 5 Miles from the Fort the same Day.⟨erasure.⟩ This Encampt was first of all calld by the Name of the Grove Camp, but was but afterwards alterd to that of Spendelowe’soe’s Camp.
This Day also Captn Gates’s Independant Compy, the remaining Companies of the Provencial Troops, and the whole Park of Artille[r]y were orderd to hold themselves in readiness to March at an hour’s warng under the Comd of Lieutt Colo. Burton; which and they accordingly did so on the 9th followg; and with gt difficulty got up to Sir Peter Halketts Brigade at Grove or Spendeloes Camp the same day. The difficulty arising in of thise March, by too gt a from the number of Waggon’s, was the Occasion of ’d a Council being calld so soon as the Genl arrivd of War to be held upon the arrival of the Genl (with Colo. Dunbar’s Regemt) the same day at this Camp; In which this Council it was determind to retrench the number of Waggon’s and to increase the transportation by Pack the pack Loads, for horses; in order thereto, the Officer’s were calld together, and the Genl represented to them the necessity there was to procure all the horses it was possible for his Majesty’s Service; advisd them to send back such of their Baggage as they coud do witht—and apply the Horses (which by that mean’s woud become Spare ’d) to carry provis[i]on’s for the Army, which was accordingly done This they accordingly did with great chearfulness and zeal.
